[g2017120122175290213782.jpg]Board Compensation PolicyExhibit 10.17

Surmodics, Inc.

(Approved: July 18, 2017)

Directors of Surmodics, Inc. (the “Company”) that are not employed by the
Company (“non-employee directors”) are entitled to the compensation set forth
below for their service as a member of the Board of Directors (the “Board”) of
the Company.  The Board reserves the right to amend this policy from time to
time.  Unless expressly stated otherwise, amendments to this policy shall only
have prospective effect.

A.Cash Compensation.  Each non-employee director of the Company will be entitled
to receive annual cash retainers as follows:

[g2017120122175290813782.jpg]

[g2017120122175291013783.jpg]

The cash retainers set forth above will become payable quarterly in arrears on
the first trading day of each calendar quarter.  The annual cash retainer shall
be reduced by 25% if a non-employee director does not attend at least 75% of the
total meetings of the Board and Board committees on which such director served
during the applicable fiscal year.  If, for any reason, a director does not
serve an entire calendar quarter, the cash retainers will be pro-rated based on
such director’s length of service during such calendar quarter.

B.Equity Compensation.  In addition to the cash compensation described above,
each non-employee director will also receive the following equity grants:

1.Initial Grant:  Upon his or her initial election or appointment to the Board,
each non-employee director will be awarded an equity grant having a value of
$95,000, one-half of such award shall be in the form of a nonqualified stock
option to purchase shares of the Company’s common stock (“Stock Options”) and
the other half shall be in the form of restricted stock units (“RSUs”).

2.Annual Grant:  On the date of the Company’s annual meeting of shareholders
during each fiscal year, each non-employee director will be awarded an equity
grant having a value of $95,000, one-half of such award shall be in the form of
Stock Options and the other half shall be in the form of RSUs.  The value of the
first annual equity grant following a director’s initial election or appointment
to the Board will be pro-rated based on such director’s length of service on the
Board during the preceding 12-month period.

C.Stock in Lieu of Cash.  A non-employee director may elect, in a form and in a
manner prescribed by the Company, to receive all or a portion of their cash
retainers (“Deferred Retainers”) in the form of deferred stock units
(“DSUs”).  Such DSU award will be granted on the last trading day of the
calendar quarter for which the applicable Deferred Retainers would have
otherwise been paid, and the number of DSUs covered by such award will be
determined using the fair market value of the Company’s common stock (i.e., the
closing price) on such date.  Such DSUs will be fully vested as of the date of
grant and will be paid in shares of the Company’s common stock on a one-for-one
basis upon the termination of the director’s service on the Board (or, if
earlier and as permitted under applicable tax law, upon the occurrence of a
change in control event).  Any such election

 

--------------------------------------------------------------------------------

Surmodics, Inc.

Board Compensation Policy (continued)

Page 2 of 2

 

 

to receive an equity award in lieu of cash retainers must be made prior to the
December 31 that precedes the calendar year during which the Deferred Retainers
are earned by the non-employee director (or such earlier date as may be
prescribed by the Company).  A newly appointed or elected non-employee director
may make such an election to receive an equity award in lieu of cash retainers
at any time within 30 days after the director’s initial election or appointment
to the Board, and such election will be effective for the first quarter
following the quarter in which the election is received by the Company.

D.Expense Reimbursement.  All non-employee directors will be entitled to
reimbursement from the Company for their reasonable travel and other expenses
incurred in connection with attending Board or committee meetings.

E.General Provisions.  All equity awards provided pursuant to this policy shall
be granted under the Company’s 2009 Equity Incentive Plan or any successor plan
designated by the Board (the “Plan”) and shall include the terms set forth
below.  All such awards shall be evidenced by, and subject to the terms and
conditions set forth in, a written agreement in substantially the form approved
by the Board.

1.Stock Options.  The number of Stock Options granted will be determined using
the Company’s Black-Scholes valuation methodology as of the date of grant.  Each
Stock Option grant will (a) have a seven-year term, (b) vest ratably on a
monthly basis and will become fully vested upon the earlier of (i) the 12-month
anniversary of the grant date, or (ii) the date of the next year’s annual
meeting, and (c) have an exercise price equal to the fair market value of the
Company’s common stock (i.e., the closing price) on the date of grant.

2.Restricted Stock Units.  The number of RSUs granted will be determined using
the fair market value of the Company’s common stock (i.e., the closing price) on
the date of grant.  Each RSU grant will vest ratably on a monthly basis and will
become fully vested upon the earlier of (i) the 12-month anniversary of the
grant date, or (ii) the date of the next year’s annual meeting (except for DSUs
granted in lieu of cash compensation which shall be fully vested as of the date
of grant).

3.Stock Ownership Guidelines.  RSUs and DSUs shall be considered owned, but only
the extent vested, for purposes of the Company’s stock ownership guidelines
applicable to non-employee directors.

4.Effect of Termination of Service.  In the event the director’s service on the
Board terminates for any reason, (a) all outstanding and unvested Stock Options
or RSUs shall expire and be canceled, (b) except as set forth below, all vested
Stock Options shall remain exercisable for up to three months after the date of
such termination of service, but not later than the date the option expires, and
(c) all vested RSUs and DSUs shall be settled in shares of the Company’s common
stock on a one-for-one basis.  Notwithstanding the foregoing, in the event that
the director’s service on the Board terminates as a result of a disability or
death, the director’s guardian or legal representative may exercise the options
not later than the earlier of the date the options expire or six months after
the date that the director’s service ceases by reason of such disability or
death.

 